Citation Nr: 0619638	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  04-28 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to an evaluation in excess of 30 percent for 
service-connected right wrist carpal tunnel syndrome.

3.  Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of hepatitis.

4.  Entitlement to a compensable evaluation for service-
connected residuals of right rib fractures


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran had active service from November 1973 to November 
1977, from January 1979 to November 1986, and from November 
1986 to October 1988.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision by which the RO denied 
entitlement to the VA benefits sought herein. 


FINDINGS OF FACT

1.  A neck disability is not shown to be related to the 
veteran's active duty service.

2.  The veteran's service-connected right wrist carpal tunnel 
syndrome is manifested by no loss of function or disability.

3.  The veteran's service-connected residuals of hepatitis 
are manifested by minimal residuals.

4.  The veteran's service-connected right rib fractures are 
manifested by minimal residuals.


CONCLUSIONS OF LAWS

1.  The veteran's claimed neck disability is not due to 
disease or injury that was incurred in active duty service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2005).

2.  The criteria for entitlement to a disability evaluation 
in excess of 30 percent for the veteran's service-connected 
right carpal tunnel syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7. 4.124a, 
Diagnostic Code 8615 (2005).

3.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
residuals of hepatitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7. 4.114, 
Diagnostic Code 7345 (2005).

4.  The criteria for entitlement to a compensable disability 
evaluation for the veteran's service-connected residuals of 
right rib fractures have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7. 4.20, 4.27, 4.71a, 
Diagnostic Code 5299-5297 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2005).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
the VCAA, a claimant must be provided notice of the 
evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In this case, in an April 2003 letter, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete his claims, and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter also advised the veteran to identify any 
additional information that he felt would support his claims 
and to submit any medical reports he has.  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112 (2004).  In May 
2006, the RO sent the veteran a letter outlining information 
regarding degree of disability and effective dates as 
required by Dingess/Hartman.  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No 05-7157 (Fed. Cir. April 
5, 2006) (holding that due process concerns with respect to 
VCAA notice must be pled with specificity).  Therefore, the 
Board finds that to decide the appeal at this time would not 
be prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are post service VA medical records.  The veteran was also 
afforded several VA medical examinations in furtherance of 
his increased rating claims.  The Board notes that no 
examination was provided with respect to the service 
connection claim.  As will be explained below, however, no 
such examination is necessary under VCAA.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 
5103A(d); 38 C.F.R. § 3.159(c)(4).

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3.  

When the positive and negative evidence as to a claim is in 
approximate balance, thereby creating a reasonable doubt as 
to the merits of a claim, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.

Service Connection Neck

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

The service medical records reflect complaints of neck pain 
on three occasions during the last week of March 1975.  Stiff 
neck muscles were diagnosed.  In February 2003, the veteran 
complained of neck pain with radiculopathy.  He was advised 
to take analgesics.  There are no other records in the claims 
file pertinent to the neck.

The record contains no evidence of a current disability of 
the neck.  The March 1975 neck pain diagnosed as stiff neck 
muscles appears to have resolved without incident, as the 
service medical records indicate no more complaints or 
treatment relevant to the neck after 1975.  Similarly, the 
February 2003 neck related complaints seem to have resolved 
because the record reflects no treatment of the neck in over 
three years.  In the absence of a presently diagnosed 
disability, service connection cannot be granted.  Id.; 
38 C.F.R. § 3.303; Gilpin, supra.  Thus, service connection 
for a neck disability is denied.

In any event, the Board notes that the most recent records 
pertaining to the neck reflect only complaints of pain 
without any actual diagnosis.  Service connection for pain 
alone without a diagnosed underlying disability cannot be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."); dismissed in part and vacated in part on other 
grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001).  Service connection for a neck disability 
manifested by pain alone cannot be granted.  Id.

Normally, under VCAA, VA is required to seek a medical 
opinion to assist claimants in establishing claims for VA 
benefits.  38 U.S.C.A. § 5103A(d).  A medical opinion, 
however, need only be obtained if (1) there is competent 
evidence of a current disability, and (2) evidence that the 
disability or symptoms may be associated with service, but 
(3) the case does not contain sufficient medical evidence for 
the Secretary to make a decision on the claim.  Id.  

Because there is no demonstrated factual basis to relate the 
veteran's claimed neck disability to service, a medical 
opinion regarding whether the veteran's claimed neck 
disability is directly related to service would be of no 
value in this case.  VA is not required to provide assistance 
if no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a)(2).  

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  Specifically, there is no 
showing of a present neck disability.  As the preponderance 
of the evidence is against the veteran's claim, the benefit 
of the doubt rule is not for application.  Ortiz, 274 F.3d at 
1365; see also 38 U.S.C.A. § 5107.

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Right wrist carpal tunnel syndrome 

The veteran's service-connected right wrist carpal tunnel 
syndrome has been rated 30 percent disabling by the RO under 
the provisions of Diagnostic Code 8615.  38 C.F.R. § 4.124a.  

The criteria for evaluating the severity or impairment of the 
median nerve are set forth under Diagnostic Codes 8515, 8615, 
and 8715.  Under Diagnostic Code 8515, a 20 percent 
evaluation is warranted for moderate incomplete paralysis of 
the minor extremity, and a 30 percent rating is warranted for 
moderate incomplete paralysis of the median nerve in the 
major extremity.  A 40 percent rating requires severe 
incomplete paralysis of the median nerve in the minor 
extremity, and a 50 percent rating is warranted for severe 
incomplete paralysis of the median nerve in the major 
extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  
Diagnostic Codes 8615 and 8715 address the criteria for 
evaluating neuritis and neuralgia of the median nerve, 
respectively.  The criteria are consistent with the criteria 
for evaluating degrees of paralysis as set forth above.  38 
C.F.R. § 4.124a, Diagnostic Codes 8515, 8615, 8715 (2005).

A note in the Rating Schedule pertaining to "Diseases of the 
Peripheral Nerves" provides that the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
which is substantially less than that which results from 
complete paralysis of these nerve groups, whether the loss is 
due to the varied level of the nerve lesion or to partial 
nerve regeneration.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a, Diagnostic Codes 8510 through 
8540 (2005). 

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2005).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2005).

On July 2001 VA medical examination, the veteran stated that 
his right hand was weak with numbness and tingling.  The 
examiner diagnosed right carpal tunnel syndrome.

On January 2005 VA bones examination, the examiner indicated 
that the veteran underwent surgery for his right carpal 
tunnel syndrome in 2002 and that what he had now was 
"totally asymptomatic."  There was no loss of function or 
other disability of the right wrist or hand.

It appears that the veteran's right carpal tunnel syndrome 
symptoms have dissipated. An increased disability rating for 
the veteran's right carpal tunnel syndrome would require a 
showing of severe disability.  38 C.F.R. § 4.124a, Diagnostic 
Code 8615.  In the absence of any identifiable symptoms 
associated with the service-connected right carpal tunnel 
syndrome, the veteran's disability simply cannot be 
characterized as severe.  Thus, an increased rating for his 
right wrist carpal tunnel syndrome is denied.  Id.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2005).  In this regard, the Board 
finds that there has been no showing by the veteran that the 
service connected right wrist carpal tunnel syndrome has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  Under 
these circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Residuals of hepatitis 

The veteran's service-connected residuals of hepatitis have 
been rated 10 percent disabling by the RO under the 
provisions of Diagnostic Code 7345.  38 C.F.R. § 4.114.  

Diagnostic Code 7345 provides the following levels of 
disability for chronic liver disease without cirrhosis 
(including hepatitis B, chronic active hepatitis, autoimmune 
hepatitis, hemochromatosis, drug-induced hepatitis, etc., but 
excluding bile duct disorders and hepatitis C):

100% Near-constant debilitating symptoms (such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain);

60% Daily fatigue, malaise, and anorexia, with substantial 
weight loss (or other indication of malnutrition), and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least six weeks during the past 12-month period, but not 
occurring constantly;

40% Daily fatigue, malaise, and anorexia, with minor weight 
loss and hepatomegaly, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least four weeks, but less than six 
weeks, during the past 12-month period;

20% Daily fatigue, malaise, and anorexia (without weight loss 
or hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 
12-month period;

10% Intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12- month 
period;

0% Nonsymptomatic.

Note (1): Evaluate sequelae, such as cirrhosis or malignancy 
of the liver, under an appropriate diagnostic code, but do 
not use the same signs and symptoms as the basis for 
evaluation under Diagnostic Code 7354 and under a diagnostic 
code for sequelae.  (See § 4.14.).

Note (2): For purposes of evaluating conditions under 
diagnostic code 7345, "incapacitating episode" means a period 
of acute signs and symptoms severe enough to require bed rest 
and treatment by a physician.

Note (3): Hepatitis B infection must be confirmed by 
serologic testing in order to evaluate it under diagnostic 
code 7345.

See 38 C.F.R. § 4.114, Diagnostic Code 7345.

On June 2003 VA liver examination, there was right upper 
quadrant tenderness.  Laboratory tests reflected negative 
results for hepatitis C antibodies, negative results for 
hepatitis A antibodies, but positive for hepatitis B 
antibodies.  The examiner indicated, however, that a negative 
result for hepatitis Board surface antigen and positive 
hepatitis B surface antibody indicated recovery from 
hepatitis B.  The veteran did not have chronic hepatitis B, 
according to the examiner.  The examiner opined, furthermore, 
that abnormal liver function studies could have resulted from 
alcoholic hepatitis and/or cholelithiasis, which, if were 
present, would not be service connected.

On November 2003 VA liver examination, the veteran reported 
right upper quadrant pain, abdominal bloating, abdominal 
distention, and nausea.  The veteran reported heavy use of 
alcohol for several years.  Liver function tests showed no 
abnormalities other than elevated gamma-glutamyl transferase.  
The examiner diagnosed healed hepatitis B with minimal 
residuals as well as alcoholic hepatitis, more likely than 
not nonservice connected.

On January 2005 VA medical examination report, the examiner 
noted a history of heavy alcohol abuse but observed that the 
veteran's liver function tests had been within normal limits 
in recent  years.  The examiner diagnosed liver function 
tests that were "totally within normal limits" and a 
hepatitis screen indicating immunity to hepatitis B without 
active disease.  

Serological tests reveal a historic exposure to hepatitis B 
but no present disease.  Without any apparent residuals of 
hepatitis B, the veteran does not possess the symptomatology 
necessary for a 20 percent evaluation, which entails such 
symptoms as daily fatigue, malaise, anorexia, dietary 
restriction or continuous medication, and/or incapacitating 
episodes for a total duration of at least two weeks, but less 
than four weeks, during the past 12-month period.  These 
manifestations have not been shown, and an increased rating 
for hepatitis B is denied.  Id.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected residuals of hepatitis B have resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  Under these circumstances, the 
Board finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell, supra; Shipwash, 8 Vet. App. at 227.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Residuals right rib fractures

The veteran's service-connected residuals of right rib 
fractures have been rated zero percent disabling by the RO 
under the provisions of Diagnostic Code 5299-5297.  38 C.F.R. 
§§ 4.20, 4.27, 4.71a.  

The provisions of 38 C.F.R. § 4.27 provide that unlisted 
disabilities requiring rating by analogy will be coded with 
the first two numbers of the schedule provisions for the most 
closely related body part and "99."  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned.  The additional code is 
shown after a hyphen.  Regulations provide that when a 
disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.

Diagnostic Code 5297 provides that a 10 percent evaluation is 
warranted for the removal of one rib or the resection of two 
or more ribs without regeneration.  A 20 percent evaluation 
is warranted where two ribs have been removed.  A 30 percent 
evaluation is warranted where three or four ribs have been 
removed.  A 40 percent evaluation is warranted where five or 
six ribs have been removed.  And a maximum 50 percent 
evaluation is warranted for the removal of six or more ribs.  
Notes to this code provide that the rating for rib resection 
or removal is not to be applied with ratings for purulent 
pleurisy, lobectomy, pneumonectomy or injuries of pleural 
cavity.  However, rib resection will be considered as rib 
removal in thoracoplasty performed for collapse therapy or to 
accomplish obliteration of space and will be combined with 
the rating for lung collapse or with the rating for 
lobectomy, pneumonectomy or the graduated ratings for 
pulmonary tuberculosis.  38 C.F.R. § 4.71a.  

On July 2001 VA medical examination, the veteran reported 
difficulty breathing and tenderness of the ribs that were 
fractured in service.  

On June 2003 VA orthopedic examination report, the examiner 
indicated that radiologic studies reflected a healed fracture 
of the lateral portion of the third rib.  The examiner 
diagnosed a healed right rib fracture with minimal to no 
residuals.  

On January 2005 VA medical examination report, the examiner 
indicated that X-ray studies showed normal healing of the 
fractures right ribs.  There was no evidence of tenderness of 
the ribs.  Regarding the fractured ribs, the examiner 
diagnosed no disability or loss of function.

Because the veteran appears to be suffering from no 
discernible residuals of right rib fractures, a 10 percent 
evaluation under Diagnostic Code 5297 is not for application.  
Id.  Such an evaluation would require the removal of one rib 
or the resection of two or more ribs without regeneration.  
The foregoing has not been shown.  The veteran's rib 
fractures, indeed, have healed, and none were said to have 
been removed.  An increased rating of 10 percent for the 
veteran's service-connected residuals of right rib fractures, 
therefore, is denied.  Id.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  No 
additional compensation is warranted under these provisions 
because no functional loss, disability, or other 
manifestations of the service-connected residuals of right 
rib fractures have been shown.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected residuals of right rib fractures have 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  Under 
these circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell, supra; Shipwash, 8 Vet. App. at 227.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

The appeal is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


